Title: From Thomas Jefferson to James Madison, 14 March 1807
From: Jefferson, Thomas
To: Madison, James


                        
                            Mar. 14. 07.
                        
                        The following Commissions to be made out
                        Lemuel Trescott of Massachusets Collector of the district, & Inspector of the revenue for the port of
                            Machias.
                        Jonathan Palmer of Connecticut Surveyor of the port of Stonington, & Inspector of the revenue for the
                            same.
                        John Vernor junr. Surveyor of the port of Albany & Inspector of the revenue for the same.
                        Robert Cochran of N. Carolina Collector for the district of Wilmington N.C.
                        Abraham Bissent of Georgia Collector for the district of St. Mary’s in Georgia
                        George M. Bibb. Attorney for the US. for the district of Kentucky.
                        
                            Th: Jefferson
                     
                        
                    